Citation Nr: 1810035	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a right tibia fracture. 

2.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) prior to February 10, 2017. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  

In January 2016, following an August 2015 hearing, the Board issued a decision in which it denied a compensable rating for residuals of a right tibia fracture.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 memorandum decision, the Court vacated the Board's prior decision and remanded to the Board the issue of entitlement to a compensable rating for residuals of a right tibia fracture.  

The Veteran has recently filed a claim for TDIU that was granted in a January 2018 rating decision effective February 10, 2017.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  Accordingly, although the Veteran has yet to file a notice of disagreement with regards to the effective date of the grant of TDIU, the Board concludes that the TDIU claim is properly before it under Rice as the Veteran has asserted, through his attorney in a December 2017 letter, that his service-connected right tibia fracture condition has contributed to his inability to secure and maintain substantially gainful employment.  The attorney also indicated that such unemployability had been a factor since 2006, thus suggesting the inadequacy of the February 2017 effective date of TDIU.  Accordingly, the Board is assuming jurisdiction over the TDIU claim on a derivative basis, and, as such, its analysis will extend back to the date of the Veteran's initial claim of increased rating for the right tibia fracture condition. 

The Veteran testified at an August 2015 Travel Board hearing before a now-retired Veterans Law Judge (VLJ).  Although given the opportunity to request another hearing in a January 2018, the Veteran has not informed VA that he wishes to take advantage of this opportunity.  Therefore, the Board may proceed with adjudication of this case without prejudice to him.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the aforementioned memorandum decision, additional VA examination findings are warranted.  Specifically, a review of the prior July 2010 and February 2015 VA examination reflects that neither examiner made express findings as to whether there was objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right tibia that was distinct from the neurological symptomatology he experiences due to his service-connected lower extremity radiculopathy.  Moreover, neither examiner opined as to the functional loss of the right leg and knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Accordingly, the matter must be remanded in order to afford the Veteran a new examination with explicit instructions for the examiner to make findings as to these specific DeLuca factors as distinct from his lower extremity radiculopathy symptomatology and opine as to whether the existence of any such factors contribute to additional functional loss.  

As for the claim of TDIU, it is deferred pending resolution of the Veteran's increased rating claim for residuals of right tibia fracture claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA orthopedic examination to assess the severity his service-connected residuals of right tibia fracture.  The claims file must be reviewed, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of the right knee (expressed in degrees), in active and passive motion and in weightbearing and non-weightbearing.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right leg and knee that is distinct from any symptomatology attributable to the service-connected lower extremity radiculopathy.  If joint pain (as distinct from neurological pain) on motion is observed, the examiner should indicate the point at which joint pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right leg and/or knee due to joint pain and/or any of the other non-neurological symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe. 

The examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment and daily life during the pendency of this appeal (i.e., since June 2, 2010, the date of claim.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted, he and his representative must be provided with a supplemental statement of the case regarding those extant claims.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

